 Case 2:20-cv-13256-TGB-CI ECF No. 22, PageID.289 Filed 06/08/21 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN

                                       )
                                       )
                                       )
IN RE:                                 )
CHEVROLET BOLT BATTERY                 )
LITIGATION                             )       Case No. 2:20-cv-13256-TGB-CI
                                       )
                                       )       PLAINTIFF GEORGE
                                       )       ZAHARIUDAKIS'S
                                       )       APPLICATION TO RELIEVE
                                       )       OBLIGATION TO
                                       )       SPECIFY LOCAL COUNSEL
                                       )       PURSUANT TO L.R. 83.20(f)(1)

      Now comes the Plaintiff, George Zahariudakis, by and through his attorney,

and for his Application to Relieve Obligation to Specify Local Counsel, Plaintiff

hereby states as follows:

      The undersigned counsel for Plaintiff is a member of the bar of the United

States District Court for the Eastern District of Michigan but is not a member of the

State Bar of Michigan. The undersigned counsel’s office is located in Chicago,

Illinois. L.R. 83.20(f)(1) provides, “On application, the Court may relieve an

attorney who is not an active member of the State Bar of Michigan of the obligation

to specify local counsel.”

      This case was transferred to this Court from the United States District Court

for the Northern District of California. Should the Court grant this Application,

counsel for Plaintiff will personally appear at all Court hearings and conferences, as

                                           1
 Case 2:20-cv-13256-TGB-CI ECF No. 22, PageID.290 Filed 06/08/21 Page 2 of 3




well as any depositions or other events that require his personal appearance within

this District. Should the Court deny this Application, Plaintiff requests the Court

grant him 30 days to obtain local counsel within this District and for such local

counsel to file his or her appearance.

      Wherefore, Plaintiff, George Zahariudakis, respectfully requests this

Honorable Court enter an order waiving the requirement of Local Rule 83.20(f)(1)

that Plaintiff retain local counsel to appear in this case and granting such other relief

as the Court deems appropriate.

Dated: June 8, 2021


                                  RESPECTFULLY SUBMITTED,

                                  GEORGE ZAHARIUDAKIS

                                  By:    s/ David B. Levin
                                         Attorney for Plaintiff
                                         Illinois Bar No. 6212141
                                         Law Offices of Todd M. Friedman, P.C.
                                         111 West Jackson Blvd., Suite 1700
                                         Chicago, IL 60604
                                         Phone: (224) 218-0882
                                         Fax: (866) 633-0228
                                         dlevin@toddflaw.com




                                           2
 Case 2:20-cv-13256-TGB-CI ECF No. 22, PageID.291 Filed 06/08/21 Page 3 of 3




                          CERTIFICATE OF SERVICE

      I hereby certify that on June 8, 2021 a copy of the foregoing Application was

filed electronically. Notice of this filing will be sent by operation of the Court’s

electronic filing system to all parties indicated on the electronic filing receipt.

                                                      s/ David B. Levin
                                                      Attorney for Plaintiff




                                            3
